Title: To Thomas Jefferson from Daniel Rapine, 9 October 1807
From: Rapine, Daniel
To: Jefferson, Thomas


                        
                            Hond. Sir,
                            Capitol Hill October 9th. 1807.
                        
                        With much diffidence I am going to address you on a subject which I presume is not new to you. It is on the
                            appointment of a Librarian of both houses of Congress.
                        My desire is to offer to you, as a fit person for that office, a young gentleman of Alexandria, a native of
                            that place, whose name is William F. Gray. He is well qualified for that place in every respect; is genteel in his person;
                            well informed in science & literature; possesses a capacity far above that which falls to the lot of mankind,
                            generally; his moral and political sentiments are of the purest kind; and for veracity his superior exists not. His habits
                            & manners are economical & plain, therefore improvement, rather than salary, is his principal object. He has been for seven years past engaged in the book business, and
                            has a perfect knowledge of the binding of books, which latter acquirement I should suppose very benificial as librarian
                        His not having many friends in this place acquainted with his character, & being totally unknown to
                            you, sir, has induced him to apply through me, being the only person, perhaps, in this City, of whom you have knowledge
                            enough to place reliance on what may be said in his favour.
                        In rendering him this service I have only done a duty which I think one man owes to another in similar
                            circumstances; and although I have little reason to believe that my recommendation can bear much against many others which
                            have, or may hereafter be made, yet I have the satisfaction to believe that they have sprung from a conscientiousness that
                                intrinsic merit & not names or professions is the guide by which you are governed in selecting for office, so far as you can have the means of
                            assertaining the fact.
                        With an honest view I have presumed to offer you a young gentleman of merit &
                                rising talents; and in whom, I am happy to think, no person will ever be deceived.
                        With great respect, I have the honor to be, your excellency’s Mo ob Servt.
                        
                            Danl Rapine
                            
                        
                    